DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the syringe housing" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the syringe housing" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the syringe housing" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the syringe housing" in line 11. There is insufficient antecedent basis for this limitation in the claim. This is not meant to be a complete list of all the 35 U.S.C. 112(b) issues. The claims should be reviewed for any additional 35 U.S.C. 112(b) issues. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greter (U.S. Publication 2014/0098629) in view of Greter (U.S. Publication 2016/0128752) and in view of Greter (U.S. Publication 2012/0330229).
Greter discloses a device (see Figures 1 and 3) comprising a cylindrical syringe housing (11), an end cap (60) having a nozzle (62), a nozzle cap (63) for sealing the nozzle, a stir rod mixer and plunger assembly for mixing material in the internal chamber of the cylindrical syringe housing, and a large mouth funnel (16). The cylindrical syringe housing includes an internal chamber for holding material, a threaded distal end, and a proximal end, wherein the distal end of the cylindrical syringe housing includes an opening with a diameter equal to a diameter of the internal chamber. The end cap includes a threaded proximal end for coupling with the threaded distal end of the cylindrical syringe housing, wherein the nozzle is configured to pass material ejected from the cylindrical syringe housing. The large mouth funnel includes a sloped chamber configured to receive and pass material for mixing into the internal chamber, wherein a throat end of the large mouth funnel is threaded for coupling with the threaded distal end of the cylindrical syringe housing. The stir rod mixer and plunger assembly includes a stir shaft (21) with a mixing paddle (23) at a distal end of the stir 
Regarding the stir rod mixer/plunger assembly being removable from the syringe housing and the device comprising a separate removable plunger, Greter discloses a device as discussed above comprising a stir rod mixer integrated with a plunger assembly in order to mix materials in the internal chamber and to eject materials from the internal chamber. Greter teaches a device (see for example Figure 1) comprising a syringe housing (11), a removable plunger (20), and a removable stir rod mixer assembly (30) separate from the removable plunger in order to allow for easy dismantling and cleaning of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Greter wherein the device includes a removable stir rod mixer assembly and a separate removable plunger in view of Greter in order to allow for easy dismantling and cleaning of the device. 

Regarding the mixing paddle includes four equally sized and equally spaced mixing blades including circumferentially centered arcuate shaped ends, Greter teaches a device wherein the mixing paddle includes four equally sized and equally spaced mixing blades (U.S. Publication 2012/0330229; 34), wherein the mixing blades include circumferentially centered arcuate shaped ends, i.e. the T-shaped cross-members are centrally positioned on the blades and are arc shaped to rest on the inner surface of the internal chamber (see 2012/0330229 page 4 paragraph 49). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was to provide the device of Greter wherein the mixing paddle includes four equally sized and equally spaced mixing blades including circumferentially centered arcuate shaped ends, since the applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing mixing blades on a mixing paddle. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greter (U.S. Publication 2014/0098629) in view of Greter (U.S. Publication .
	The device of Greter as modified by Greter as further modified by Greter discloses the invention as claimed except for the device further comprising at least one locking clip. Larsen teaches a device comprising a syringe housing (2), wherein the device further comprises at least one locking clip (9 and 10) having at least one central hollow cylinder, i.e. the elements partially wrapped around element 5 for a hollow cylinder, configured to receive a shaft configured to lock onto the proximal end of the syringe housing, i.e. elements 17 engage elements 16 of the proximal end of the syringe housing, in order to limit axial movement of a shaft, such as a plunger (5), within an internal chamber of the syringe housing. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Greter as modified by Greter as further modified by Greter further comprising at least one locking clip in view of Larsen in order to limit axial movement of a shaft within an internal chamber of the syringe housing. 
	The device of Greter as modified by Greter as further modified by Greter as further modified by Larsen discloses a device wherein the locking clip is configured to lock to a proximal end of the syringe housing and is fully capable of receiving the stir shaft of the mixing assembly such that the shaft can move linearly and rotationally and wherein a length of the central hollow cylinder limits movement of the shaft within the internal chamber of the syringe housing and wherein the length of the locking clip is capable of limiting the volume of material in the internal chamber, i.e. a longer clip (9) would allow more material in the chamber than a shorter clip (10). 
5 is rejected under 35 U.S.C. 103 as being unpatentable over Greter (U.S. Publication 2014/0098629) in view of Greter (U.S. Publication 2016/0128752) further in view of Greter (U.S. Publication 2012/0330229) further in view of Norton (U.S. Publication 2006/0116644).
	The device of Greter as modified by Greter as further modified by Greter discloses the invention as claimed except for the plunger having an elastomeric seal at the distal end of the plunger. Norton teaches a device comprising a plunger (17), wherein the plunger includes an elastomeric seal (18) on a distal end of the plunger (page 2 paragraph 21). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Greter as modified by Greter as further modified by Greter wherein the distal end of the plunger includes an elastomeric seal in view of Norton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775